DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 15/650,734 (“’734 Reissue Application” or “instant application”), having a filing date of 14 July 2017.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 9,081,828 (“’828 Patent”) titled “NETWORK ADDRESSABLE STORAGE CONTROLLER WITH STORAGE DRIVE PROFILE COMPARISON”, which issued on 14 July 2015 with claims 1-27 (“issued claims”).  The application resulting in the ‘734 Patent was filed on 13 January 2015 and assigned U.S. patent application number 14/596,179 (“’179 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘828 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  


III. Priority
The ‘179 Application was a continuation-in-part of U.S. Application No. 14/266,603 (“parent application”), now U.S. Patent No. 8,935,567, which was filed on 30 April 2014.

As a reissue application, the instant application is entitled to the priority date of the ’828 Patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of 30 April 2014, the effective filing date of the parent application, to the extent that the claims are fully supported by the parent application.  The priority dates will be determined on a claim-by-claim basis as necessary.

Because the effective filing date of the instant application is on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions apply.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found several instances where applicants have included lexicographic definitions.  For the purposes of claim interpretation, the examiner will interpret these terms in accordance with Applicants’ lexicographic definition.  See MPEP § 2111.01.IV.
Multi-Storage-Drive Chassis is defined as “a storage architecture that includes a chassis, backplane, and various circuitry (e.g., power supply, a centralized chassis controller, or the like) for enabling use of a plurality of storage drives.”
Radio Adapter is defined as “an electronic component, device, computer, and the like, that is located in a wireless multi-storage-drive chassis and provides wireless communication with one or more wireless storage drive controllers.”
Storage Drive is defined as “a device for storing data.”
Controller or Controller Computer is defined as “a computer or physical device that is separate from a typical/non-specific/general storage drive and separate from a 

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

V. Examiner of Record
The examiner of record for this application has changed.  Contact information for the new examiner can be found at the conclusion of this Office action.

VI. Applicant’s Response
Applicant’s response (“Response”), filed 29 October 2020, includes a corrected Oath/Declaration, Remarks, and an amendment to the claims.  Claims 1-3, 6, 11-13, 16, 21, 24, and 27 have been amended, claims 7, 17, and 28-42 canceled, and replacement new claims 28-37 are presented.
Claims 1-6, 8-16, and 18-37 are now pending in the application.



VII. Response to Arguments
Applicant’s response included a number of arguments.  They are addressed in turn below.

Oath/Declaration
In view of the corrected oath/declaration, the pending objection is withdrawn.

Claim Objections
In view of the cancellation of claim 38, the pending objection is withdrawn.

Applicants’ statements of support for the amendments throughout their remarks fail to comply with the provisions of 37 C.F.R. § 1.173(c), because these statements refer to portions of the specification by page and line number, but the specification of record in the instant reissue application is the specification of the ‘828 patent as printed.  Passages of the specification should be identified by column and line number.

Claim Rejections under 35 U.S.C. § 251
In view of the corrected oath/declaration, and the amendments to claims 28 and 33, the pending rejections under 35 U.S.C. § 251 are withdrawn.


Claim Rejections under 35 U.S.C. § 112
In view of the amendments to claims 2 and 3 and the cancellation of claim 7, the pending rejections under 35 U.S.C. § 112(b) are withdrawn.
In view of the cancellation of claims 7 and 17, the pending rejections under 35 U.S.C. § 112(d) are withdrawn.

Claim Rejections under 35 U.S.C. § 103
Applicants’ arguments with respect to the prior art rejections are persuasive.  The pending rejections under 35 U.S.C. § 103 are withdrawn.

VIII. Amendment Objection
Applicant’s amendment is objected to, for failing to comply with the provisions of 37 C.F.R. §§ 1.173(c) and (d)(1).

Applicants have also indicated deleted subject matter in the claims by double brackets, and not the required single brackets.
See 37 C.F.R. § 1.173 and MPEP § 1453.

IX. Claim Rejections – 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-16, and 18-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Independent claims 1, 11, 21, 28, and 33 all include the limitation that the plurality of storage drive states includes start up, idle, initial access, sustained read, and sustained write.  However, the portions of the specification that include information with respect to the storage drive states discloses only a single sustained read/write state, and not separate states of sustained read and sustained write.
See col. 6, lines 24-38 and col. 30, lines 59-60.
Dependent claims 2-6, 8-10, 12-16, 18-20, 22-27, 29-32, and 34-37 all incorporate the deficiency of their respective parent claims, and are likewise rejected.

X. Claim Rejections – 35 U.S.C. § 251
Claims 1-6, 8-16, and 18-37 are rejected under 35 U.S.C. § 251 as failing to satisfy the “original patent” requirement, since the proposed amendment raises issues of new matter.  See rejection under 35 U.S.C. § 112(a) above.

XI. Allowable Subject Matter
Claims 1-6, 8-16, and 18-37 would be allowable over the prior art of record subject to the resolution of the rejections under 35 U.S.C. §§ 112(a) and 251, as well as the deficiencies in the claim amendment with respect to 37 C.F.R. § 1.173.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record fails to disclose of fairly suggest a controller computer, system, method, and processor readable non-transitory storage media wherein a potentially failing storage drive is identified by generating and comparing a plurality of power consumption profiles for a plurality of states of the storage drive, wherein the plurality of states include start up, idle, initial access, sustained read, and sustained write based on variations in the storage drive’s plurality of profiles as compared to other profiles for one or more other storage drives.

XII. Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '828 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '828 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.


Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                            
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
19 March 2021